Case 1:21-bk-10326    Doc 20         Filed 03/25/21 Entered 03/25/21 09:04:04                       Desc Main
                                    Document      Page 1 of 11




                       APPRAISAL OF REAL PROPERTY

                                               LOCATED AT:
                                                 2680 Pierson Rd
                                                Oxford, OH 45056



                                                      FOR:

                                                    Monica Hill



                                                     AS OF:
                                                     3-18-2021

                                                        BY:
                                                    Ron Sears




                     Form GA1_LTR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                            Case 1:21-bk-10326                            Doc 20           Filed  03/25/21 Entered 03/25/21 09:04:04
                                                                                              A ONE Appraisals (513) 509-3227
                                                                                                                                                                                           Desc Main
                                                                                          Document            Page 2 of 11
                                                                          Uniform Residential Appraisal Report                                        File # 0318214136
               The purpose of this summary appraisal report is to provide the lender/client with an accurate, and adequately supported, opinion of the market value of the subject property.
               Property Address 2680 Pierson Rd                                                                          City Oxford                                       State OH       Zip Code 45056
               Borrower                                                                      Owner of Public Record Monica Hill                                            County Butler
               Legal Description 1 4 12 NW Cor SE 1/4
               Assessor's Parcel # J4310012000037                                                                        Tax Year 2020                                     R.E. Taxes $ 1,468.36
               Neighborhood Name Oxford                                                                                  Map Reference 17140                               Census Tract 0102.02
SUBJECT




               Occupant         Owner          Tenant         Vacant                         Special Assessments $ 0                                           PUD    HOA $ 0              per year    per month
               Property Rights Appraised            Fee Simple           Leasehold            Other (describe)
               Assignment Type            Purchase Transaction              Refinance Transaction             Other (describe) Real Estate value for Bankruptcy
               Lender/Client                                                                    Address
               Is the subject property currently offered for sale or has it been offered for sale in the twelve months prior to the effective date of this appraisal?                    Yes        No
               Report data source(s) used, offering price(s), and date(s).            MLS/COUNTY

               I      did       did not analyze the contract for sale for the subject purchase transaction. Explain the results of the analysis of the contract for sale or why the analysis was not
               performed.     N/A
CONTRACT




               Contract Price $ N/A                   Date of Contract N/A                  Is the property seller the owner of public record?        Yes         No Data Source(s)            N/A
               Is there any financial assistance (loan charges, sale concessions, gift or downpayment assistance, etc.) to be paid by any party on behalf of the borrower?                                 Yes       No
               If Yes, report the total dollar amount and describe the items to be paid.                                   N/A


               Note: Race and the racial composition of the neighborhood are not appraisal factors.
                            Neighborhood Characteristics                                      One-Unit Housing Trends                                                   One-Unit Housing            Present Land Use %
               Location      Urban              Suburban           Rural          Property Values         Increasing           Stable             Declining             One-Unit
                                                                                                                                                                       PRICE     83 %  AGE
               Built-Up      Over 75%           25-75%             Under 25%      Demand/Supply           Shortage             In Balance         Over Supply           2-4 Unit
                                                                                                                                                                      $ (000)     1%   (yrs)
NEIGHBORHOOD




               Growth        Rapid              Stable             Slow           Marketing Time          Under 3 mths         3-6 mths           Over 6 mths
                                                                                                                                                      18 Low NEW Multi-Family     1%
               Neighborhood Boundaries          THE SUBJECT IS BOUNDED BY THE BUTLER COUNTY MARKETING                                               785+ High    165 Commercial   1%
               AREA.                                                                                                                                 80+ Pred.   45+    Other    14 %
               Neighborhood Description         THE SUBJECT IS LOCATED IN OXFORD A MIX OF RESIDENTIAL, COMMERCIAL & FARM PROPERTIES.
               FEATURING VARIOUS STYLES OF HOUSING WHICH HAS RECEIVED GOOD MARKET ACCEPTANCE IN THE PAST. THE SUBJECT IS
               CLOSE TO EMPLOYMENT, SCHOOLS, SHOPPING, AND MAJOR HIGHWAYS, WITH NO DETRIMENTAL CONDITIONS APPARENT.
               Market Conditions (including support for the above conclusions)           ADEQUATE MORTGAGE FUNDS ARE READILY AVAILABLE AT ACCEPTABLE RATES
               AND COSTS. THERE IS NO EVIDENCE OF SELLER/BUYER INCENTIVE MARKETING PRACTICES IN THE MARKETPLACE. PROPERTY
               VALUES ARE DECLINING WITH DEMAND AND SUPPLY IN BALANCE. MARKETING TIME IS AVERAGE.
               Dimensions 0.46 ACRES                                                      Area 0.46 ACRES                            Shape IRREGULAR           View AVG
               Specific Zoning Classification 511 R-Single Family                         Zoning Description Single Familly Residential
               Zoning Compliance          Legal        Legal Nonconforming (Grandfathered Use)          No Zoning         Illegal (describe)
               Is the highest and best use of subject property as improved (or as proposed per plans and specifications) the present use?          Yes    No If No, describe

               Utilities         Public Other (describe)                                       Public Other (describe)                      Off-site Improvements - Type              Public     Private
               Electricity                                                      Water                                                       Street ASPHALT
SITE




               Gas                                                              Sanitary Sewer              SEPTIC SYSTEM                   Alley NONE
               FEMA Special Flood Hazard Area               Yes          No FEMA Flood Zone X                   FEMA Map # 39017C0154E                                   FEMA Map Date 12/17/2010
               Are the utilities and off-site improvements typical for the market area?              Yes      No If No, describe
               Are there any adverse site conditions or external factors (easements, encroachments, environmental conditions, land uses, etc.)?                     Yes      No If Yes, describe
               SITE IS LARGE IN SIZE AND UTILITY IN THIS MARKET AREA. UTILITIES ARE ELECTRIC & WATER. SEPTIC SYSTEMS ARE TYPICAL FOR
               THE AREA.

                            General Description                                      Foundation                         Exterior Description               materials/condition Interior               materials/condition
               Units       One      One with Accessory Unit            Concrete Slab             Crawl Space            Foundation Walls     BLOCK/AVG                             Floors         CARPET/TILE/FAIR
               # of Stories          1                                 Full Basement             Partial Basement       Exterior Walls       ALUMINUM                              Walls          DRYWALL/AVG
               Type        Det.     Att.      S-Det./End Unit      Basement Area                             0 sq.ft.   Roof Surface         SHINGLE/FAIR                          Trim/Finish    WOOD/AVG
                    Existing      Proposed        Under Const.     Basement Finish                           0    %     Gutters & Downspouts ALUM/FAIR                             Bath Floor     VINYL/FAIR
               Design (Style)        RANCH                             Outside Entry/Exit           Sump Pump           Window Type          WOOD/D/H/FAIR                         Bath Wainscot FIBERGLASS/FAIR
               Year Built            1956                          Evidence of         Infestation                      Storm Sash/Insulated YES/NO                                Car Storage          None
               Effective Age (Yrs) 65                                  Dampness            Settlement                   Screens              YES                                       Driveway     # of Cars   1
               Attic                        None                   Heating        FWA          HWBB          Radiant    Amenities                Woodstove(s) # 0                  Driveway Surface        ASPHALT
                    Drop Stair              Stairs                     Other                 Fuel GAS                       Fireplace(s) # 0     Fence METAL                           Garage       # of Cars   1
                    Floor                   Scuttle                Cooling         Central Air Conditioning                 Patio/Deck PATIO     Porch FRONT                           Carport      # of Cars
                    Finished                Heated                     Individual                 Other                     Pool 0               Other                                 Att.          Det.       Built-in
IMPROVEMENTS




               Appliances        Refrigerator       Range/Oven           Dishwasher           Disposal         Microwave         Washer/Dryer               Other (describe)
                                                                                                                                                                           EXHAUST HOOD
               Finished area above grade contains:                    7 Rooms        2 Bedrooms                               1.0 Bath(s)                    1,288 Square Feet of Gross Living Area Above Grade
               Additional features (special energy efficient items, etc.).   CENTRAL AIR

               Describe the condition of the property (including needed repairs, deterioration, renovations, remodeling, etc.).                    SEE ADDENDUM




               Are there any physical deficiencies or adverse conditions that affect the livability, soundness, or structural integrity of the property?                             Yes       No If Yes, describe




               Does the property generally conform to the neighborhood (functional utility, style, condition, use, construction, etc.)?                           Yes          No If No, describe
               SEE ADDENDUM


 Freddie Mac Form 70 March 2005                                                                              Page 1 of 6                                                           Fannie Mae Form 1004 March 2005


                                                                          Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                         Case 1:21-bk-10326                         Doc 20           Filed 03/25/21 Entered 03/25/21 09:04:04                                           Desc Main
                                                                                                    Document      Page 3 of 11
                                                                                    Uniform Residential Appraisal Report                                                       File # 0318214136
                            There are          1    comparable properties currently offered for sale in the subject neighborhood ranging in price from $ 50,000                          to $ 120,000                   .
                            There are          6    comparable sales in the subject neighborhood within the past twelve months ranging in sale price from $ 50,000                           to $ 120,000                    .
                                         FEATURE                    SUBJECT                  COMPARABLE SALE # 1                         COMPARABLE SALE # 2                            COMPARABLE SALE # 3
                            Address 2680 Pierson Rd                                  300 S 1st St                               107 N Miami St                                529 Hill St
                                         Oxford, OH 45056                            Trenton, OH 45067                          Trenton, OH 45067                             Middletown, OH 45042
                            Proximity to Subject
                            Sale Price                        $               N/A                         $            96,000                       $          102,000                               $            100,000
                            Sale Price/Gross Liv. Area        $               sq.ft. $      97.56 sq.ft.                        $      84.23 sq.ft.                           $     85.03 sq.ft.
                            Data Source(s)                                           COUNTY/MLS                                 COUNTY/MLS                                    COUNTY/MLS
                            Verification Source(s)                                   COUNTY/MLS                                 COUNTY/MLS                                    COUNTY/MLS
                            VALUE ADJUSTMENTS                     DESCRIPTION           DESCRIPTION         +(-) $ Adjustment       DESCRIPTION       +(-) $ Adjustment          DESCRIPTION             +(-) $ Adjustment
                            Sales or Financing                                       CONV                                     0 FHA                              -3,000       FHA                                   -3,000
                            Concessions                                              N/A                                        N/A                                           N/A
                            Date of Sale/Time                                        8-12-20                                  0 6-30-20                                 0     12-23-20                                       0
                            Location                          AVERAGE                AVERAGE                                    AVERAGE                                       AVERAGE
                            Leasehold/Fee Simple              FEE SIMPLE             FEE SIMPLE                                 FEE SIMPLE                                    FEE SIMPLE
                            Site                              0.46 ACRES             .09 ACRES                                0 .31 ACRES                               0     0.23 ACRES                                     0
                            View                              AVERAGE                AVERAGE                                    AVERAGE                                       AVERAGE
                            Design (Style)                    RANCH                  RANCH                                      RANCH                                         RANCH
                            Quality of Construction           Q4                     Q4                                       0 Q4                                      0     Q4                                        0
                            Actual Age                        65 YRS                 87 YRS                                   0 121 YRS                                 0     99 YRS                                    0
                            Condition                         FAIR                   AVERAGE                          -34,300 AVERAGE                           -34,300       AVERAGE                             -34,300
                            Above Grade                        Total Bdrms. Baths Total Bdrms. Baths                             Total Bdrms. Baths                            Total Bdrms. Baths
                            Room Count                           7      2     1.0      6      2     1.0                       0 6        2    1.1                -1,500           6 2   1.0                             0
                            Gross Living Area                        1,288 sq.ft.             984 sq.ft.               +3,000          1,211 sq.ft.                     0         1,176 sq.ft.                     +1,100
                            Basement & Finished               CRAWL                  PARTIAL                           -2,500 PARTIAL                            -2,500       CRAWL
                            Rooms Below Grade                 NONE                   UNFINISHED                               0 UNFINISHED                              0     NONE
                            Functional Utility                AVERAGE                AVERAGE                                    AVERAGE                                       AVERAGE
SALES COMPARISON APPROACH




                            Heating/Cooling                   FA/CEN/AIR             FA/CEN/AIR                                 FA/CEN/AIR                                    FA/CEN/AIR
                            Energy Efficient Items            WOOD/STORM VINYL/WIND                                           0 WOOD/WIN                                0     VINYL/WIND                                 0
                            Garage/Carport                    1 CAR ATT              NONE                              +5,000 NONE                               +5,000       2 CAR ATT                             -5,000
                            Porch/Patio/Deck                  PORCH/PATIO PORCH/DECK                                   -1,000 PORCH/DECK                         -1,000       PORCHPATIO




                            Net Adjustment (Total)                                               +          - $            -29,800               +         - $      -37,300          +          -  $              -41,200
                            Adjusted Sale Price                                         Net Adj.       31.0  %                        Net   Adj.       36.6 %               Net Adj.        41.2 %
                            of Comparables                                              Gross Adj. 47.7 % $                 66,200 Gross Adj. 46.4 % $               64,700 Gross Adj.      43.4 % $               58,800
                            I      did       did not research the sale or transfer history of the subject property and comparable sales. If not, explain



                            My research          did        did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
                            Data Source(s)       COUNTY RECORDS/MLS
                            My research          did        did not reveal any prior sales or transfers of the comparable sales for the year prior to the date of sale of the comparable sale.
                            Data Source(s)       COUNTY RECORDS/MLS
                            Report the results of the research and analysis of the prior sale or transfer history of the subject property and comparable sales (report additional prior sales on page 3).
                                              ITEM                                     SUBJECT                          COMPARABLE SALE #1                        COMPARABLE SALE #2                    COMPARABLE SALE #3
                            Date of Prior Sale/Transfer                 9-30-2008                                NO SALES IN LAST 3 YRS NO SALES IN LAST 3 YRS NO SALES IN LAST 3 YRS
                            Price of Prior Sale/Transfer                115,500                                  OTHER THAN LISTED                         OTHER THAN LISTED                       OTHER THAN LISTED
                            Data Source(s)                              COUNTY RECORDS/MLS ABOVE                                                           ABOVE                                   ABOVE
                            Effective Date of Data Source(s)            3-23-2021                                3-23-2021                                 3-23-2021                               3-23-2021
                            Analysis of prior sale or transfer history of the subject property and comparable sales                  THERE HAVE BEEN NO OTHER SALES, LISTINGS OR TRANSFERS
                            TO THE COMPARABLES IN THE LAST YEAR OTHER THAN LISTED ABOVE, PER COUNTY RECORDS AND MLS.




                            Summary of Sales Comparison Approach
                                                       ALL COMPARABLE SALES IN THE SAME MARKETING AREA AS SUBJECT. THE SALES ARE
                            CONSIDERED RECENT, RELIABLE COMPARABLES LOCATED WITHIN THE BUTLER COUNTY AREA . AFTER RESEARCHING AVAILABLE
                            MARKET DATA THE APPRAISER SELECTED THE BEST AVAILABLE COMPARABLE PROPERTIES. TYPICAL ADJUSTMENTS WERE MADE
                            FOR THE DIFFERENCES BETWEEN THE SUBJECT AND COMPARABLES. COUNTY AUDITOR VALUE IS $110,730. AFTER CORRELATING
                            MARKET DERIVED DIFFERENCES THE VALUE WAS WEIGHED TO THE MID RANGE.




                            Indicated Value by Sales Comparison Approach $  64,000
                            Indicated Value by: Sales Comparison Approach $     64,000 Cost Approach (if developed) $ Income Approach (if developed) $ N/A
                            THE MARKET APPROACH IS MOST APPLICABLE IN ESTABLISHING THE PRESENT VALUE OF THE SUBJECT PROPERTY. THE INCOME
                            APPROACH IS NOT APPLICABLE DUE TO LACK OF RELIABLE RENTAL DATA IN NEIGHBORHOOD. THE COST APPROACH IS NOT
RECONCILIATION




                            UTILIZED.
                            This appraisal is made        "as is",       subject to completion per plans and specifications on the basis of a hypothetical condition that the improvements have been
                            completed,         subject to the following repairs or alterations on the basis of a hypothetical condition that the repairs or alterations have been completed, or subject to the
                            following required inspection based on the extraordinary assumption that the condition or deficiency does not require alteration or repair:

                            Based on a complete visual inspection of the interior and exterior areas of the subject property, defined scope of work, statement of assumptions and limiting
                            conditions, and appraiser’s certification, my (our) opinion of the market value, as defined, of the real property that is the subject of this report is
                            $      64,000      , as of           3-18-2021           , which is the date of inspection and the effective date of this appraisal.
   Freddie Mac Form 70 March 2005                                                                                     Page 2 of 6                                                 Fannie Mae Form 1004 March 2005


                                                                                     Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
                                   Case 1:21-bk-10326                         Doc 20           Filed 03/25/21 Entered 03/25/21 09:04:04                                                  Desc Main
                                                                                              Document      Page 4 of 11
                                                                              Uniform Residential Appraisal Report                                                            File # 0318214136
ADDITIONAL COMMENTS




                                                                                         COST APPROACH TO VALUE (not required by Fannie Mae)
                      Provide adequate information for the lender/client to replicate the below cost figures and calculations.
                      Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value)               COST APPROACH IS NOT UTILIZED IN
                      REPORT DUE TO AGE.
COST APPROACH




                      ESTIMATED           REPRODUCTION OR          REPLACEMENT COST NEW                                  OPINION OF SITE VALUE                                                        =$
                      Source of cost data                                                                                DWELLING                              Sq.Ft. @ $                             =$
                      Quality rating from cost service              Effective date of cost data                                                                Sq.Ft. @ $                             =$
                      Comments on Cost Approach (gross living area calculations, depreciation, etc.)                                                                                                  =$
                                                                                                                         Garage/Carport                      Sq.Ft. @ $                               =$
                                                                                                                         Total Estimate of Cost-New                                                   =$
                                                                                                                         Less              Physical        Functional        External
                                                                                                                         Depreciation                                                                 =$(                    )
                                                                                                                         Depreciated Cost of Improvements                                             =$
                                                                                                                         "As-is" Value of Site Improvements                                           =$

                      Estimated Remaining Economic Life (HUD and VA only)                                          Years INDICATED VALUE BY COST APPROACH                                             =$
                                                                                        INCOME APPROACH TO VALUE (not required by Fannie Mae)
INCOME




                      Estimated Monthly Market Rent $                             X Gross Rent Multiplier                                   =$                                          Indicated Value by Income Approach
                      Summary of Income Approach (including support for market rent and GRM)

                                                                                             PROJECT INFORMATION FOR PUDs (if applicable)
                      Is the developer/builder in control of the Homeowners’ Association (HOA)?                Yes       No      Unit type(s)        Detached          Attached
                      Provide the following information for PUDs ONLY if the developer/builder is in control of the HOA and the subject property is an attached dwelling unit.
                      Legal Name of Project
                      Total number of phases                             Total number of units                                Total number of units sold
PUD INFORMATION




                      Total number of units rented                       Total number of units for sale                       Data source(s)
                      Was the project created by the conversion of existing building(s) into a PUD?                 Yes       No If Yes, date of conversion.
                      Does the project contain any multi-dwelling units?              Yes        No Data Source
                      Are the units, common elements, and recreation facilities complete?                  Yes        No If No, describe the status of completion.



                      Are the common elements leased to or by the Homeowners’ Association?                   Yes        No If Yes, describe the rental terms and options.

                      Describe common elements and recreational facilities.


  Freddie Mac Form 70 March 2005                                                                                Page 3 of 6                                                       Fannie Mae Form 1004 March 2005


                                                                               Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case 1:21-bk-10326             Doc 20        Filed 03/25/21 Entered 03/25/21 09:04:04                            Desc Main
                                                       Document      Page 5 of 11
                                          Uniform Residential Appraisal Report                                        File # 0318214136

  This report form is designed to report an appraisal of a one-unit property or a one-unit property with an accessory unit;
  including a unit in a planned unit development (PUD). This report form is not designed to report an appraisal of a
  manufactured home or a unit in a condominium or cooperative project.

  This appraisal report is subject to the following scope of work, intended use, intended user, definition of market value,
  statement of assumptions and limiting conditions, and certifications. Modifications, additions, or deletions to the intended
  use, intended user, definition of market value, or assumptions and limiting conditions are not permitted. The appraiser may
  expand the scope of work to include any additional research or analysis necessary based on the complexity of this appraisal
  assignment. Modifications or deletions to the certifications are also not permitted. However, additional certifications that do
  not constitute material alterations to this appraisal report, such as those required by law or those related to the appraiser’s
  continuing education or membership in an appraisal organization, are permitted.

  SCOPE OF WORK:        The scope of work for this appraisal is defined by the complexity of this appraisal assignment and the
  reporting requirements of this appraisal report form, including the following definition of market value, statement of
  assumptions and limiting conditions, and certifications. The appraiser must, at a minimum: (1) perform a complete visual
  inspection of the interior and exterior areas of the subject property, (2) inspect the neighborhood, (3) inspect each of the
  comparable sales from at least the street, (4) research, verify, and analyze data from reliable public and/or private sources,
  and (5) report his or her analysis, opinions, and conclusions in this appraisal report.

  INTENDED USE: The intended use of this appraisal report is for the lender/client to evaluate the property that is the
  subject of this appraisal for a mortgage finance transaction.

  INTENDED USER:        The intended user of this appraisal report is the lender/client.

  DEFINITION OF MARKET VALUE:          The most probable price which a property should bring in a competitive and open
  market under all conditions requisite to a fair sale, the buyer and seller, each acting prudently, knowledgeably and assuming
  the price is not affected by undue stimulus. Implicit in this definition is the consummation of a sale as of a specified date and
  the passing of title from seller to buyer under conditions whereby: (1) buyer and seller are typically motivated; (2) both
  parties are well informed or well advised, and each acting in what he or she considers his or her own best interest; (3) a
  reasonable time is allowed for exposure in the open market; (4) payment is made in terms of cash in U. S. dollars or in terms
  of financial arrangements comparable thereto; and (5) the price represents the normal consideration for the property sold
  unaffected by special or creative financing or sales concessions* granted by anyone associated with the sale.

  *Adjustments to the comparables must be made for special or creative financing or sales concessions. No adjustments are
  necessary for those costs which are normally paid by sellers as a result of tradition or law in a market area; these costs are
  readily identifiable since the seller pays these costs in virtually all sales transactions. Special or creative financing
  adjustments can be made to the comparable property by comparisons to financing terms offered by a third party institutional
  lender that is not already involved in the property or transaction. Any adjustment should not be calculated on a mechanical
  dollar for dollar cost of the financing or concession but the dollar amount of any adjustment should approximate the market’s
  reaction to the financing or concessions based on the appraiser’s judgment.

  STATEMENT OF ASSUMPTIONS AND LIMITING CONDITIONS:                             The appraiser’s certification in this report is
  subject to the following assumptions and limiting conditions:

  1. The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title
  to it, except for information that he or she became aware of during the research involved in performing this appraisal. The
  appraiser assumes that the title is good and marketable and will not render any opinions about the title.

  2. The appraiser has provided a sketch in this appraisal report to show the approximate dimensions of the improvements.
  The sketch is included only to assist the reader in visualizing the property and understanding the appraiser’s determination
  of its size.

  3. The appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency
  (or other data sources) and has noted in this appraisal report whether any portion of the subject site is located in an
  identified Special Flood Hazard Area. Because the appraiser is not a surveyor, he or she makes no guarantees, express or
  implied, regarding this determination.

  4. The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question,
  unless specific arrangements to do so have been made beforehand, or as otherwise required by law.

  5. The appraiser has noted in this appraisal report any adverse conditions (such as needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property or that he or
  she became aware of during the research involved in performing the appraisal. Unless otherwise stated in this appraisal
  report, the appraiser has no knowledge of any hidden or unapparent physical deficiencies or adverse conditions of the
  property (such as, but not limited to, needed repairs, deterioration, the presence of hazardous wastes, toxic substances,
  adverse environmental conditions, etc.) that would make the property less valuable, and has assumed that there are no such
  conditions and makes no guarantees or warranties, express or implied. The appraiser will not be responsible for any such
  conditions that do exist or for any engineering or testing that might be required to discover whether such conditions exist.
  Because the appraiser is not an expert in the field of environmental hazards, this appraisal report must not be considered as
  an environmental assessment of the property.

  6. The appraiser has based his or her appraisal report and valuation conclusion for an appraisal that is subject to satisfactory
  completion, repairs, or alterations on the assumption that the completion, repairs, or alterations of the subject property will
  be performed in a professional manner.




Freddie Mac Form 70 March 2005                                         Page 4 of 6                                     Fannie Mae Form 1004 March 2005


                                          Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case 1:21-bk-10326            Doc 20         Filed 03/25/21 Entered 03/25/21 09:04:04                            Desc Main
                                                       Document      Page 6 of 11
                                         Uniform Residential Appraisal Report                                         File # 0318214136


  APPRAISER’S CERTIFICATION:          The Appraiser certifies and agrees that:

  1. I have, at a minimum, developed and reported this appraisal in accordance with the scope of work requirements stated in
  this appraisal report.

  2. I performed a complete visual inspection of the interior and exterior areas of the subject property. I reported the condition
  of the improvements in factual, specific terms. I identified and reported the physical deficiencies that could affect the
  livability, soundness, or structural integrity of the property.

  3. I performed this appraisal in accordance with the requirements of the Uniform Standards of Professional Appraisal
  Practice that were adopted and promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in
  place at the time this appraisal report was prepared.

  4. I developed my opinion of the market value of the real property that is the subject of this report based on the sales
  comparison approach to value. I have adequate comparable market data to develop a reliable sales comparison approach
  for this appraisal assignment. I further certify that I considered the cost and income approaches to value but did not develop
  them, unless otherwise indicated in this report.

  5. I researched, verified, analyzed, and reported on any current agreement for sale for the subject property, any offering for
  sale of the subject property in the twelve months prior to the effective date of this appraisal, and the prior sales of the subject
  property for a minimum of three years prior to the effective date of this appraisal, unless otherwise indicated in this report.

  6. I researched, verified, analyzed, and reported on the prior sales of the comparable sales for a minimum of one year prior
  to the date of sale of the comparable sale, unless otherwise indicated in this report.

  7. I selected and used comparable sales that are locationally, physically, and functionally the most similar to the subject property.

  8. I have not used comparable sales that were the result of combining a land sale with the contract purchase price of a home that
  has been built or will be built on the land.

  9. I have reported adjustments to the comparable sales that reflect the market's reaction to the differences between the subject
  property and the comparable sales.

  10. I verified, from a disinterested source, all information in this report that was provided by parties who have a financial interest in
  the sale or financing of the subject property.

  11. I have knowledge and experience in appraising this type of property in this market area.

  12. I am aware of, and have access to, the necessary and appropriate public and private data sources, such as multiple listing
  services, tax assessment records, public land records and other such data sources for the area in which the property is located.

  13. I obtained the information, estimates, and opinions furnished by other parties and expressed in this appraisal report from
  reliable sources that I believe to be true and correct.

  14. I have taken into consideration the factors that have an impact on value with respect to the subject neighborhood, subject
  property, and the proximity of the subject property to adverse influences in the development of my opinion of market value. I
  have noted in this appraisal report any adverse conditions (such as, but not limited to, needed repairs, deterioration, the
  presence of hazardous wastes, toxic substances, adverse environmental conditions, etc.) observed during the inspection of the
  subject property or that I became aware of during the research involved in performing this appraisal. I have considered these
  adverse conditions in my analysis of the property value, and have reported on the effect of the conditions on the value and
  marketability of the subject property.

  15. I have not knowingly withheld any significant information from this appraisal report and, to the best of my knowledge, all
  statements and information in this appraisal report are true and correct.

  16. I stated in this appraisal report my own personal, unbiased, and professional analysis, opinions, and conclusions, which
  are subject only to the assumptions and limiting conditions in this appraisal report.

  17. I have no present or prospective interest in the property that is the subject of this report, and I have no present or
  prospective personal interest or bias with respect to the participants in the transaction. I did not base, either partially or
  completely, my analysis and/or opinion of market value in this appraisal report on the race, color, religion, sex, age, marital
  status, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property or of the
  present owners or occupants of the properties in the vicinity of the subject property or on any other basis prohibited by law.

  18. My employment and/or compensation for performing this appraisal or any future or anticipated appraisals was not
  conditioned on any agreement or understanding, written or otherwise, that I would report (or present analysis supporting) a
  predetermined specific value, a predetermined minimum value, a range or direction in value, a value that favors the cause of
  any party, or the attainment of a specific result or occurrence of a specific subsequent event (such as approval of a pending
  mortgage loan application).

  19. I personally prepared all conclusions and opinions about the real estate that were set forth in this appraisal report. If I
  relied on significant real property appraisal assistance from any individual or individuals in the performance of this appraisal
  or the preparation of this appraisal report, I have named such individual(s) and disclosed the specific tasks performed in this
  appraisal report. I certify that any individual so named is qualified to perform the tasks. I have not authorized anyone to make
  a change to any item in this appraisal report; therefore, any change made to this appraisal is unauthorized and I will take no
  responsibility for it.

  20. I identified the lender/client in this appraisal report who is the individual, organization, or agent for the organization that
  ordered and will receive this appraisal report.


Freddie Mac Form 70 March 2005                                         Page 5 of 6                                     Fannie Mae Form 1004 March 2005


                                          Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
           Case 1:21-bk-10326              Doc 20         Filed 03/25/21 Entered 03/25/21 09:04:04                                   Desc Main
                                                         Document      Page 7 of 11
                                           Uniform Residential Appraisal Report                                              File # 0318214136

  21. The lender/client may disclose or distribute this appraisal report to: the borrower; another lender at the request of the
  borrower; the mortgagee or its successors and assigns; mortgage insurers; government sponsored enterprises; other
  secondary market participants; data collection or reporting services; professional appraisal organizations; any department,
  agency, or instrumentality of the United States; and any state, the District of Columbia, or other jurisdictions; without having to
  obtain the appraiser’s or supervisory appraiser’s (if applicable) consent. Such consent must be obtained before this appraisal
  report may be disclosed or distributed to any other party (including, but not limited to, the public through advertising, public
  relations, news, sales, or other media).

  22. I am aware that any disclosure or distribution of this appraisal report by me or the lender/client may be subject to certain
  laws and regulations. Further, I am also subject to the provisions of the Uniform Standards of Professional Appraisal Practice
  that pertain to disclosure or distribution by me.

  23. The borrower, another lender at the request of the borrower, the mortgagee or its successors and assigns, mortgage
  insurers, government sponsored enterprises, and other secondary market participants may rely on this appraisal report as part
  of any mortgage finance transaction that involves any one or more of these parties.

  24. If this appraisal report was transmitted as an “electronic record” containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature, the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered containing my original hand written signature.

  25. Any intentional or negligent misrepresentation(s) contained in this appraisal report may result in civil liability and/or
  criminal penalties including, but not limited to, fine or imprisonment or both under the provisions of Title 18, United States
  Code, Section 1001, et seq., or similar state laws.

  SUPERVISORY APPRAISER’S CERTIFICATION:                     The Supervisory Appraiser certifies and agrees that:

  1. I directly supervised the appraiser for this appraisal assignment, have read the appraisal report, and agree with the appraiser’s
  analysis, opinions, statements, conclusions, and the appraiser’s certification.

  2. I accept full responsibility for the contents of this appraisal report including, but not limited to, the appraiser’s analysis, opinions,
  statements, conclusions, and the appraiser’s certification.

  3. The appraiser identified in this appraisal report is either a sub-contractor or an employee of the supervisory appraiser (or the
  appraisal firm), is qualified to perform this appraisal, and is acceptable to perform this appraisal under the applicable state law.

  4. This appraisal report complies with the Uniform Standards of Professional Appraisal Practice that were adopted and
  promulgated by the Appraisal Standards Board of The Appraisal Foundation and that were in place at the time this appraisal
  report was prepared.

  5. If this appraisal report was transmitted as an "electronic record"              containing my "electronic signature," as those terms are
  defined in applicable federal and/or state laws (excluding audio and               video recordings), or a facsimile transmission of this
  appraisal report containing a copy or representation of my signature,               the appraisal report shall be as effective, enforceable and
  valid as if a paper version of this appraisal report were delivered                containing my original hand written signature.




APPRAISER        Ron Sears                                                       SUPERVISORY APPRAISER (ONLY IF REQUIRED)

Signature                                                                        Signature
Name Ron Sears                                                                   Name
Company Name    A ONE APPRAISAL                                                  Company Name
Company Address   3907 Burgenland Ln, Cincinnati, OH 45255                       Company Address

Telephone Number                                                                 Telephone Number
Email Address       ronsears4@gmail.com                                          Email Address
Date of Signature and Report          03/23/2021                                 Date of Signature
Effective Date of Appraisal        3-18-2021                                     State Certification #
State Certification #      2007005388                                            or State License #
or State License #                                                               State
or Other (describe)                              State #                         Expiration Date of Certification or License
State OH
Expiration Date of Certification or License       11/30/2021                     SUBJECT PROPERTY

ADDRESS OF PROPERTY APPRAISED                                                          Did not inspect subject property
 2680 Pierson Rd
                                                                                       Did inspect exterior of subject property from street
                                                                                       Date of Inspection
 Oxford, OH 45056
APPRAISED VALUE OF SUBJECT PROPERTY $                                                  Did inspect interior and exterior of subject property
                                                        64,000
                                                                                       Date of Inspection
LENDER/CLIENT
Name
                                                                                 COMPARABLE SALES
Company Name
Company Address                                                                        Did not inspect exterior of comparable sales from street
                                                                                       Did inspect exterior of comparable sales from street
Email Address                                                                          Date of Inspection



Freddie Mac Form 70 March 2005                                           Page 6 of 6                                           Fannie Mae Form 1004 March 2005


                                            Form 1004 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 1:21-bk-10326             Doc 20         Filed 03/25/21 Entered 03/25/21 09:04:04                                       Desc Main
                                                     Document      Page 8 of 11
                                                     Comparable Photo Page
Borrower
Property Address   2680 Pierson Rd
City               Oxford                                     County Butler                                  State OH            Zip Code 45056
Lender/Client




                                                                                                                        Comparable 1
                                                                                                             300 S 1st St
                                                                                                             Prox. to Subject
                                                                                                             Sale Price            96,000
                                                                                                             Gross Living Area     984
                                                                                                             Total Rooms           6
                                                                                                             Total Bedrooms        2
                                                                                                             Total Bathrooms       1.0
                                                                                                             Location              AVERAGE
                                                                                                             View                  AVERAGE
                                                                                                             Site                  .09 ACRES
                                                                                                             Quality               Q4
                                                                                                             Age                   87 YRS




                                                                                                                        Comparable 2
                                                                                                             107 N Miami St
                                                                                                             Prox. to Subject
                                                                                                             Sale Price            102,000
                                                                                                             Gross Living Area     1,211
                                                                                                             Total Rooms           6
                                                                                                             Total Bedrooms        2
                                                                                                             Total Bathrooms       1.1
                                                                                                             Location              AVERAGE
                                                                                                             View                  AVERAGE
                                                                                                             Site                  .31 ACRES
                                                                                                             Quality               Q4
                                                                                                             Age                   121 YRS




                                                                                                                        Comparable 3
                                                                                                             529 Hill St
                                                                                                             Prox. to Subject
                                                                                                             Sale Price            100,000
                                                                                                             Gross Living Area     1,176
                                                                                                             Total Rooms           6
                                                                                                             Total Bedrooms        2
                                                                                                             Total Bathrooms       1.0
                                                                                                             Location              AVERAGE
                                                                                                             View                  AVERAGE
                                                                                                             Site                  0.23 ACRES
                                                                                                             Quality               Q4
                                                                                                             Age                   99 YRS




                                     Form PIC3X5.CR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
        Case 1:21-bk-10326            Doc 20    Filed 03/25/21 Entered 03/25/21 09:04:04 Desc Main
                                               Document      Page 9 of 11
                                           Supplemental Addendum                    File No. 0318214136
Borrower
Property Address   2680 Pierson Rd
City               Oxford                                   County Butler                                 State OH   Zip Code 45056
Lender/Client
 3-23-2021



 Subject property located at 2680 Pierson Rd, Oxford OH 45056 was
 inspected on 3-18-2021. Appraiser inspection considers subject property
 to be in fair condition due to improvements needed. All comparable sales
 are in superior condition, thus adjustment to value calculated for difference.
 See attached estimate of repairs.


 Paint interior-                                                         1,400
 Paint & repair exterior trim-                                           1,000
 Replace HVAC-                                                           5,500
 Refinish kitchen floor-                                                    600
 Replace kitchen cabinets & counter top-                                 3,500
 Replace bathroom fixtures & floor-                                      2,200
 Replace roof-                                                           6,000
 Upgrade electric service & outlets-                                     2,500
 Replace sump pump-                                                         400
 Replace 12 windows-                                                      3,600
 Replace 2 sliding glass doors-                                           2,200
 Replace 5 rooms carpet-                                                  3,000
 Repair siding-                                                           1,200
 Repair concrete sidewalk-                                                1,200



 Total estimated repairs-                                              $34,300




Signature                                                                   Signature
Name Ron Sears                                                              Name
Date Signed 03/23/2021                                                      Date Signed
State Certification # 2007005388                         State OH           State Certification #                                     State
Or State License #                                       State              Or State License #                                        State


                                     Form TADD2 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
Case 1:21-bk-10326                                           Doc 20         Filed 03/25/21 Entered 03/25/21 09:04:04                    Desc Main
                                                                           Document     Page 10 of 11




                                                                      SUMMARY OF SALIENT FEATURES




                               Subject Address                    2680 Pierson Rd

                               Legal Description                  1 4 12 NW Cor SE 1/4

                               City                               Oxford
 SUBJECT INFORMATION




                               County                             Butler

                               State                              OH

                               Zip Code                           45056

                               Census Tract                       0102.02

                               Map Reference                      17140
 PRICE & DATE




                               Contract Price                 $ N/A

                               Date of Contract                   N/A




                               Borrower
 PARTIES




                               Lender/Client




                               Size (Square Feet)                 1,288

                               Price per Square Foot          $
 DESCRIPTION OF IMPROVEMENTS




                               Location                           AVERAGE

                               Age                                65 YRS

                               Condition                          FAIR

                               Total Rooms                        7

                               Bedrooms                           2

                               Baths                              1.0
 APPRAISER




                               Appraiser                          Ron Sears

                               Effective Date of Appraisal        3-18-2021
 VALUE




                               Opinion of Value               $ 64,000




                                                             Form SSF - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
              Case 1:21-bk-10326                         Doc 20          Filed 03/25/21 Entered 03/25/21 09:04:04                                                    Desc Main
                                                                        Document     Page 11 of 11
Borrower                                                                                                                                                   File No. 0318214136
Property Address     2680 Pierson Rd
City                 Oxford                                                           County Butler                                             State OH            Zip Code 45056
Lender/Client

 APPRAISAL AND REPORT IDENTIFICATION

    This Report is one of the following types:

           Appraisal Report        (A written report prepared under Standards Rule             2-2(a) , pursuant to the Scope of Work, as disclosed elsewhere in this report.)

           Restricted              (A written report prepared under Standards Rule      2-2(b) , pursuant to the Scope of Work, as disclosed elsewhere in this report,
           Appraisal Report        restricted to the stated intended use only by the specified client and any other named intended user(s).)




  Comments on Standards Rule 2-3
  I certify that, to the best of my knowledge and belief:
  - The statements of fact contained in this report are true and correct.
  - The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions and are my personal, impartial, and unbiased professional
  analyses, opinions, and conclusions.
  - Unless otherwise indicated, I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties involved.
  - Unless otherwise indicated, I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject of this report within the three-year
  period immediately preceding acceptance of this assignment.
  - I have no bias with respect to the property that is the subject of this report or the parties involved with this assignment.
  - My engagement in this assignment was not contingent upon developing or reporting predetermined results.
  - My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction in value that favors the cause of the
  client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a subsequent event directly related to the intended use of this appraisal.
  - My analyses, opinions, and conclusions were developed, and this report has been prepared, in conformity with the Uniform Standards of Professional Appraisal Practice that
  were in effect at the time this report was prepared.
  - Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
  - Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification (if there are exceptions, the name of each
  individual providing significant real property appraisal assistance is stated elsewhere in this report).




  Comments on Appraisal and Report Identification
  Note any USPAP related issues requiring disclosure and any State mandated requirements:




  APPRAISER:                                                                                          SUPERVISORY or CO-APPRAISER (if applicable):




  Signature:                                                                                          Signature:
  Name: Ron Sears                                                                                     Name:

  State Certification #: 2007005388                                                                   State Certification #:
  or State License #:                                                                                 or State License #:
  State: OH           Expiration Date of Certification or License:      11/30/2021                    State:              Expiration Date of Certification or License:
  Date of Signature and Report: 03/23/2021                                                            Date of Signature:
  Effective Date of Appraisal: 3-18-2021
  Inspection of Subject:            None            Interior and Exterior      Exterior-Only          Inspection of Subject:            None           Interior and Exterior    Exterior-Only
  Date of Inspection (if applicable): 3-18-2021                                                       Date of Inspection (if applicable):

                                                          Form ID20 - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE
